EXHIBIT 10.1
EXECUTION COPY
FIRST AMENDMENT, dated as of March 2, 2009 (this “First Amendment”), to the
Amended and Restated Credit Agreement, dated as of January 12, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Liz Claiborne, Inc., Mexx Europe B.V., Liz Claiborne Canada Inc., the
other Loan Parties from time to time party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and US Collateral Agent, J.P.
Morgan Europe Limited, as European Administrative Agent and European Collateral
Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative
Agent and Canadian Collateral Agent, Bank of America, N.A. and SunTrust Bank,
Syndication Agents, and Wachovia Bank, National Association, as Documentation
Agent.
W I T N E S S E T H :
WHEREAS, the Borrowers, the Lenders, the Syndication Agents, the Documentation
Agent, the Administrative Agent, the European Administrative Agent and the
Canadian Administrative Agent are parties to the Credit Agreement;
WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as set forth herein; and
WHEREAS, the Required Lenders have consented to the requested amendments as set
forth herein;
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.
2. Amendments to Section 1.01 (Defined Terms). Section 1.01 of the Credit
Agreement is hereby amended as follows:
(a) by inserting in alphabetical order the following new definitions:
“First Amendment” the First Amendment, dated as of March 2, 2009, to this
Agreement.
“First Amendment Effective Date” as defined in the First Amendment.
(b) by inserting the following at the end of the definition of “Consolidated
EBITDA”:
“Notwithstanding anything to the contrary set forth herein, for purposes of
calculating the Fixed Charge Coverage Ratio for the fiscal month of
December 2008 or for any of the first eleven (11) fiscal months of 2009,
Consolidated EBITDA shall exclude discontinued operations of the Company and its
Subsidiaries, as defined by GAAP.”; and
(c) by inserting the following at the end of the definition of “Fixed Charge
Coverage Ratio”:

 

 



--------------------------------------------------------------------------------



 



“Notwithstanding anything to the contrary set forth herein, for purposes of
calculating the Fixed Charge Coverage Ratio for the fiscal month of
December 2008 or for any of the first eleven (11) fiscal months of 2009, Fixed
Charge Coverage Ratio shall exclude discontinued operations of the Company and
its Subsidiaries, as defined by GAAP.”.
3. Effectiveness of Amendment. This First Amendment shall become effective on
and as of the date (such date the “First Amendment Effective Date”) of the
execution and delivery of this First Amendment by the Borrowers, the
Administrative Agent and the Required Lenders.
4. Representations and Warranties. The Borrowers hereby represent that as of the
First Amendment Effective Date each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects as if made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date), and no Default or Event of Default has occurred
and is continuing after giving effect to the amendments contemplated herein.
5. Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect.
6. Counterparts. This First Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile transmission), each
of which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.
7. Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8. Integration. This First Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
9. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            LIZ CLAIBORNE, INC., as a Borrower and as the Borrower
Representative
      By   /s/ Andrew C. Warren         Name:   Andrew C. Warren        Title:  
Executive Vice President and Chief Financial Officer        JPMORGAN CHASE BANK,
N.A., as Administrative Agent, US Collateral Agent and Lender
      By   /s/ Donna M. DiForio         Name:   Donna M. DiForio        Title:  
Vice President        J.P. MORGAN EUROPE LIMITED, as European Administrative
Agent and European Collateral Agent
      By   /s/ Tim Jacob         Name:   Tim Jacob        Title:   Senior Vice
President        JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent and Canadian Collateral Agent
      By   /s/ Dan Howat         Name:   Dan Howat        Title:   Senior Vice
President        BANK OF AMERICA, N.A., as Lender
      By   /s/ Christine Hutchinson         Name:   Christine Hutchinson       
Title:   Principal     

SIGNATURE PAGE TO THE FIRST AMENDMENT

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., CANADA BRANCH, as Lender
      By   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President        BANK OF AMERICA, N.A., as Lender
      By   /s/ Bernisi Morrin         Name:   Bernisi Morrin        Title:  
Operations Manager
GCIB Credit Services supporting Business Capital Europe
Vice-President        SUNTRUST BANK, as Lender
      By   /s/ Patrick Wiggins         Name:   Patrick Wiggins        Title:  
Vice President        WACHOVIA BANK, NATIONAL ASSOCIATION, individually, as
Documentation Agent and Lender
      By   /s/ Tom Harper         Name:   Tom Harper        Title:   Managing
Director        HSBC Business Credit (USA) Inc., as Lender
      By   /s/ Kysha Pierre-Louis         Name:   Kysha Pierre-Louis       
Title:   Vice President     

SIGNATURE PAGE TO THE FIRST AMENDMENT

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Lender
      By   /s/ Thomas Halsch         Name:   Thomas Halsch        Title:  
Director & Vice President        U.S. Bank, N.A., as Lender
      By   /s/ Frances W Josephic         Name:   Frances W Josephic       
Title:   Vice President        COMERICA BANK, as Lender
      By   /s/ Liesl Eckhardt         Name:   Liesl Eckhardt        Title:  
Assistant Vice President        THE HUNTINGTON NATIONAL BANK, as Lender
      By   /s/ Jeff Blendick         Name:   Jeff Blendick        Title:   Vice
President        UNION BANK, N.A., as Lender
      By   /s/ Ching Lim         Name:   Ching Lim        Title:   Vice
President        ING BANK NV, as Lender
      By   /s/ Els Streng         Name:   E.C. Streng        Title:   Director 
            By   /s/ Marcel Peijs         Name:           Title:   Director     

SIGNATURE PAGE TO THE FIRST AMENDMENT

 

 